DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 are objected to because of the following informalities:
Claim 1, line 8 “a plurality of holding elements” should be amended to recited --a first plurality of holding elements--;
Claim 1, line 9 “the holding elements” should be amended to recite --the first plurality of holding elements--;
Claim 1, line 13 “a plurality of holding elements” should be amended to recite --a second plurality of holding elements--;
Claim 1, line 14 “the holding elements” should be amended to recite --the second plurality of holding elements--;
Claim 10 “its cross section assumes a barbell shape” should be amended to --a cross section of the tube assumes a barbell shape--;
Claim 11 “its cross section assumes an elliptical or oval shape” should be amended to --a cross section of the tube assumes an elliptical or oval shape--;
Claim 12 “it assumes a flat ribbon shape” should be amended to --a cross section of the tube assumes a flat ribbon shape--;
Claim 13 “it assumes a shape with a first” should be amended to --a cross section of the tube assumes a shape--; and
Claim 15 “it assumes a saddle shape” should be amended to --a cross section of the tube assumes a saddle shape--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saint (US 2004/0210240 A1) in view of Hlavka et al. (US 2002/0156526 A1) (Hlavka) in view of Schlotterback et al. (US 2012/0239085 A1) (Schlotterback) in view of Martin et al. (US 2003/0167071 A1) (Martin).
Referring to claims 1 and 2: Saint teaches a belt (see figures 5A-5C, #40) for placement along the atrioventricular groove of the heart (see abstract), comprising: a tube having a first open end (see figures 5A-C, #44) and a second open end (see figures 5A-C, generally designated by #43) and a lumen (see figures 5A-C, #43) passing through the tube from the first open end to the second open end along a longitudinal axis of the tube, the tube configured longitudinally in a loop so as to be placed around the heart and along the atrioventricular groove (see figures 5A-C; paragraphs [0045]-[0046]); a first suture portion (see figures 5A-C, #42; paragraph [0043]; wherein the suture portion, #22/42, is a wire, tether or tube) within the tube, the first suture portion fixed to the tube adjacent the first open end and extending through the lumen toward the second open end (see figures 5A-B); wherein pulling the first suture portions cinches the tube to reduce an area of the loop so that the tube compress longitudinally in at least selected locations 
Hlavka teaches a belt (see figure 9A, #904) comprising a mesh (see figure 9A, #916) surrounding a wire tube (see figure 9A, #912; paragraph [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tube of Saint with a mesh like taught by Hlavka in order to enable tissue regrowth to occur in and around the mesh once the implant is positioned in the atrioventricular groove (see Hlavka paragraph [0066]). Saint, as modified by Hlavka is silent to the first suture portion connected to the tube within the lumen by a plurality of holding elements so that the first suture portion is longitudinally movable through the holding elements with respect to the tube; a second suture portion within the tube and parallel to and spaced from the first suture portion, the second suture portion fixed to the tube adjacent the first open end and extending through the lumen toward the second open end, the second suture portion connected to the tube within the lumen by a plurality of holding elements so that the second suture portion is longitudinally movable through the holding elements with respect to the tube.
Schlotterback teaches a mesh tube (see figures 8-9, #301) and a single tensioning suture (see figures 8-9, #330) having a first suture portion (see figures 8-9, #331), a second suture 
Martin teaches a suture holding device (see figures 7A-B and 13-14, #102) for holding a plurality of suture portions, the device comprising a tube (see figures 7A-B, #250) including a plurality of holding elements (see figures 7A-B and 13-14, #252) connected within the tube such that a plurality of sutures are longitudinally movable through the holding elements with respect to the tube (see paragraph [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lumen of Saint, as modified by Hlavka and Schlotterback with a plurality of holding elements like taught by Martin in order to hold the sutures on a path through the lumen thereby reducing the risk of the sutures knotting together within the lumen. The combination of Saint, as modified by Hlavka, Schlotterback and Martin clearly teaches the first suture portion and second suture portion each extend through the second open end of the tube to provide respective parts of the first and second suture portions that are outside the tube and able to be pulled to cinch the tube.
Referring to claim 16: Schlotterback further teaches the two suture portions are each part of a respective separate suture (see paragraph [0049]).
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saint in view of Hlavka in view of Schlotterback in view of Martin, as applied to claim 1 above, in view of Thapliyal (US 2014/0330367 A1).
	Referring to claim 9: Saint, as modified by Hlavka, Schlotterback, and Martin, is silent to the mesh being nitinol. Thapliyal teaches a self-expanding heat-set nitinol mesh (see paragraph [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the mesh material of Saint, as modified by Hlavka, Schlotterback, and Martin, with a nitinol material like taught by Thapliyal in order to allow the belt to be delivered to the treatment region in a collapsed configuration and to expand to substantially match the treatment region.
Referring to claims 10-15: Saint, as modified by Hlavka, Schlotterback, and Martin, is silent to the mesh being heat-set so that when the tube reaches body temperature, its cross section assumes one of a barbell shape, an elliptical or oval shape, a flat ribbon shape, a shape with a first region having a first hoop diameter and first cross sectional dimension, and a second region having a second hoop diameter and second cross sectional dimension, and wherein the first hoop diameter is greater than the second hoop diameter, and the first cross sectional dimension is greater than the second cross sectional dimension, and a medial portion between the first and second regions includes a contour adapted to conform to at least part of the atrioventricular groove, and a saddle shape having one or more lower rounded contoured regions, and wherein at least one of the lower rounded contoured regions is adapted to fit closely within the 
Additionally, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat-set cross sectional shape of the tube of Saint, as modified by Hlavka, Schlotterback, Martin and Thapliyal with any of the claimed cross sectional shapes since Applicant has not disclosed that a specific cross sectional shape design provides an advantage, is used for a particular purpose, or solves a stated problem, indicating simply that the tube “can” or “may” assume any one of the claimed configurations (see pages 3-4 and 7-10 of Applicant’s disclosure as originally filed). One of ordinary skill in the art would have expected the cross-sectional configuration of Saint, as modified by Hlavka, Schlotterback, Martin and Thapliyal, and the configurations of Applicant’s invention to perform equally well in cinching around the atrioventricular groove to reduce the radius of the mitral valve.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saint in view of Hlavka in view of Schlotterback in view of Martin, as applied to claim 1 above, in view of Bentley et al. (US 2010/0094425 A1).
Referring to claims 17 and 18: Saint, as modified by Hlavka, Schlotterback, and Martin, is silent to the two suture portions are connected to form a loop, wherein the loop is connected to an elongated element at least partially exterior to the belt, the elongated element being one of a .

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-1217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYLEE R WILSON/Primary Examiner, Art Unit 3791